Citation Nr: 1613667	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  08-38 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating higher than 40 percent prior to February 14, 2012, higher than 60 percent from February 14, 2012 to September 29, 2014, and higher than 40 percent since September 29, 2014 for a lumbar spine (low back) disability.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to October 1985.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran since has relocated and, consequently, the RO in Muskogee, Oklahoma, has assumed jurisdiction over this appeal.  That office certified this appeal to the Board. 

In January 2014, in support of this claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding has been associated with the virtual (i.e., paperless or electronic) record.

The Board also since has twice remanded this claim for further development, initially in July 2014 for a medical examination and opinion reassessing the severity of this service-connected disability and more recently in September 2015 because there was not compliance with the Board's prior remand directives (more specifically, the medical opinion obtained was inadequate).  See 38 C.F.R. § 4.2 (2015) (indicating it is incumbent on the rating Board in this circumstance to return the report as inadequate for evaluation purposes).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided.).


In a November 2015 rating decision since issued on remand, after obtaining the necessary additional medical comment, the Veteran's low back disability, previously classified simply as a lumbosacral strain, was reclassified as intervertebral disc syndrome (IVDS) and assigned a higher 60 percent rating from February 14, 2012 to September 29, 2014.  As of September 29, 2014, the rating for this disability was returned to its prior 40-percent level and the disability again simply classified as a lumbosacral strain.  The Veteran has continued to appeal for an even higher rating.  A claim remains in controversy when, as here, less than the highest possible rating is assigned, unless the Veteran expressly indicates he is satisfied or content with the higher (but less than maximum possible) rating he received.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  So this appeal now concerns whether he was entitled to a rating higher than 40 percent for this disability prior to February 14, 2012, higher than 60 percent for the intervening period from February 14, 2012 to September 29, 2014, and higher than 40 percent since September 29, 2014.  This difference in rating over time, incidentally, represents a "staging" of the rating for this disability.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Also during the pendency of this appeal a derivative claim of entitlement to a total disability rating based on individual unemployability (TDIU) was granted retroactively effective from October 7, 2010.  See May 2012 rating decision; Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  As well, the RO granted service connection for radiculopathy of the left and right lower extremities, presumably on the premise that it is the type of neurological impairment contemplated by 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, owing to the low back disability.  The RO assigned separate 20 percent ratings for each lower extremity retroactively effective from September 29, 2014.  See June 2015 rating decision.  At no point has the Veteran, in response, separately appealed either the initial ratings assigned for this consequent lower extremity radiculopathy or the effective date of these additional ratings or for the TDIU.  Thus, there are no additional claims in this appeal, that is, other than concerning the ratings for his low back disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal "downstream" issues).


FINDINGS OF FACT

1.  For the initial period at issue prior to February 14, 2012, there was adequate pathology to support findings of IVDS with incapacitating episodes having a total duration of at least 6 weeks during a 12-month period; however, there was no evidence of unfavorable ankylosis of the entire spine or the functional equivalent. 

2.  During the intervening period from February 14, 2012, and September 29, 2014, there continued to be no evidence of unfavorable ankylosis of the entire spine or the functional equivalent.

3.  Since September 29, 2014, there has been no evidence of IVDS causing any incapacitating episodes; and there equally has been no evidence of unfavorable ankylosis of the entire thoracolumbar spine or the functional equivalent, much less indication of unfavorable ankylosis of the entire spine or functional equivalent.


CONCLUSION OF LAW

The criteria are met for the higher 60 percent rating for the low back disability even for the initial period at issue prior to February 14, 2012; but the criteria conversely are not met for any greater rating or exceeding 40 percent since September 29, 2014.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and, preferably, prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  When the claim is for service connection, the notice should also address the "downstream" disability rating and effective date elements of the claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 83 F.3d 1311 (2007).

The RO sent pre-adjudication notice by letter dated in November 2006.  In claims for increased ratings for disabilities that already have been determined service connected in years past, the higher Court has held that in order to satisfy the first notice element VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 
97-103 (2010) (Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vasquez-Flores I), overruled in part sub. nom. Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant Diagnostic Codes (DCs), which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when notice as to how to substantiate a claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-107.  The Veteran has not made any such pleading or allegation, and VA is not required to apprise him of alternative DCs or daily-life evidence, only instead provide what amounts to "generic" notice.  
A Vazquez-Flores letter was sent in July 2008.

As concerning the additional obligation to assist the Veteran with this claim, VA has obtained his service treatment and personnel records, also assisted him in obtaining other relevant evidence concerning his evaluation and treatment since service, and additionally provided him VA compensation examinations assessing and reassessing the severity of his service-connected low back disability.  He also as mentioned was afforded the opportunity to give testimony in support of his appeal during a videoconference hearing before the undersigned VLJ of the Board.  During the hearing there was the required explanation of the issues governing favorable resolution of this claim and consideration of whether there was evidence that may have been overlooked and that may be potentially advantageous to the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010), citing 38 C.F.R. § 3.103(c)(2).  Indeed, primarily because of the hearing testimony and consequent need to reassess the severity of this disability, the Board subsequently twice remanded this claim for further development - initially as mentioned in July 2014 and more recently in September 2015.  The deficiencies in the initial remand were corrected by the subsequent remand, so there now has been compliance, certainly the acceptable substantial compliance, with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


Thus, all known and available records relevant to the claim at issue in this appeal have been obtained and associated with the file, to the extent obtainable, and the Veteran has not contended otherwise, much less shown that any notice or assistance defect, even on the chance one has occurred, is unduly prejudicial, meaning necessarily outcome determinative of his claim, i.e., more than harmless.  Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); 38 C.F.R. § 20.1102.


II. Analysis

In deciding this claim, the Board has reviewed all of the relevant evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.


Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for that higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When considering functional impairment caused by a service-connected disability, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as a "staged" rating and is irrespective of whether an initial or established rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment owing to a mental disorder).

The Court has held that VA adjudicators must analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  
Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  Moreover, where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Prior to February 14, 2012, and since September 29, 2014, the service-connected lumbar spine disability was and has been rated as 40-percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237, as a lumbosacral strain under the General Rating Formula for Diseases and Injuries of the Spine.  In the interim from February 12, 2014, to September 29, 2014, the service-connected lumbar spine disability was rated instead as 60-percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243, for IVDS.

Under Diagnostic Codes 5237 (lumbosacral strain) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A higher 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  And an even higher 100 percent rating is assigned for unfavorable ankylosis of the entire spine (that is, when additionally considering the adjacent cervical segment).  Id.  

Aside from the General Rating Formula For Diseases and Injuries of the Spine, there are other provisions for rating disability of the spine when certain manifestations are present, including incapacitating episodes and neurological impairment.  Under Diagnostic Code 5243, IVDS is rated based on incapacitating episodes (meaning requiring physician-prescribed bed rest) during the past 12 months:  10 percent for a total duration of at least one week but less than 2 weeks; 20 percent for a total duration of at least 2 weeks but less than 4 weeks; 40 percent for a total duration of at least 4 weeks but less than 6 week; and 60 percent for total duration of at least six weeks.  Id.  


As already pointed out in the INTRODUCTION, separate 20 percent ratings already have been awarded effective September 29, 2014, and not appealed, for associated radiculopathy of the left and right lower extremities.  See June 2015 rating decision.  As such, the Board shall not consider whether higher ratings are warranted for the radiculopathy under the diagnostic codes pertinent to rating neurological disorders.  The Board, however, has considered whether there has been any associated bowel or bladder impairment, but finds none.  The Veteran has repeatedly denied bowel problems in relation to his spine condition, including during his VA compensation examinations in 2011, 2012, and 2014.  Despite subjective complaints of urinary frequency and urgency on examination in 2011, the objective findings were unremarkable for a bladder condition associated with his lumbar spine disability.  See reports of VA examination dated in January 2011, February 2012, and September 2014.  He has not submitted any evidence tending to refute this finding.  

There is, nonetheless, adequate pathology supporting a finding of IVDS throughout the appeal period - not just as of February 14, 2012.  Notably, a November 2015 VA addendum opinion clarified that the Veteran had IVDS, which was documented by a magnetic resonance imaging (MRI) performed in August 2010 showing multi-level degenerative disc disease (DDD) with neuroforaminal stenosis.  The examiner explained that such findings were a progression of the Veteran's lumbosacral strain.  

The Board additionally finds that the disability picture prior to February 14, 2012, warrants the higher 60 percent rating, though no greater, for IVDS having a total duration of all incapacitating episodes over a 12-month period of at least six weeks.  This favorable conclusion is supported by the January 2011 report of VA examination (finding incapacitation in 2010 of 60 days) and the February 2012 report of VA examination (finding incapacitation of at least six weeks).  This level of incapacitation, commensurate with a 60 percent rating insofar as its frequency and extent, is the maximum schedular evaluation available for IVDS.  


The Board has considered an even higher rating prior to February 14, 2012, and up until September 29, 2014; however, there has been no evidence of unfavorable ankylosis of the entire spine or the functional equivalent to warrant an even greater rating under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Note (5) in DCs 5235-5242 additionally explains that unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  The Veteran has neither unfavorable nor favorable ankylosis of the thoracolumbar (thoracic and lumbar) segment of his spine.

In this regard, on examination in 2011, flexion was possible to 55 degrees, extension to 10 degrees, and bilateral lateral flexion and rotation to 10 degrees.  The examiner found joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  On examination in 2012, flexion, extension, and bilateral lateral flexion and rotation were all to 10 degrees.  After three repetitions, flexion was still possible to 5 degrees whereas extension and bilateral lateral flexion and rotation did not change.  Weakened movement, excess fatigability, and pain on movement are clearly accounted for in the 60 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (so 0 percent) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.

A lesser 40 percent rating has been in effect since September 29, 2014.  The Board finds that, from that date going forward to the present, there has been no evidence of IVDS causing any incapacitating episodes over a 12-month period, let alone the prescribed period of at least six weeks, to in turn warrant a rating exceeding 40 percent.  This was confirmed by VA examination in September 2014 and in a November 2015 addendum opinion.  The Veteran has not submitted any evidence tending to refute the VA examiner's findings concerning this.  

In sum, the higher 60 percent rating is warranted for even the initial period at issue prior to February 14, 2012, because even then there was IVDS causing incapacitating episodes having a total duration of at least 6 weeks in a 12-month period.  But the Veteran has never met the requirements for a rating exceeding 60 percent, including prior to February 14, 2012 and up until September 29, 2014, particularly since there has not been the required indication of unfavorable ankylosis of his entire spine or functional equivalent.  Moreover, for the most recent period at issue since September 29, 2014, he has not met the requirements for a rating higher than 40 percent since he has not had indication of IVDS or consequent incapacitating episodes of the required frequency and duration or unfavorable ankylosis of his entire thoracolumbar spine or the functional equivalent.  The assignment of the 60 percent rating until September 29, 2014, when the lesser 40 percent rating took effect, is a correct "staging" of his rating during the three separate periods at issue in this appeal owing to the varying severity of his low back disability.  See Hart, supra.


Extraschedular Considerations

The above determinations are based upon application of the pertinent provisions of VA's Rating Schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis under the special provisions of 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In making this determination, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation(s) is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected disability reasonably describe his disability level and symptomatology.  The criteria pertaining to disability of the lumbar spine allow for ratings based on limitation of motion and functional loss (due to such symptoms as pain), which were contemplated.  The rating criteria also contemplate higher ratings for ankylosis and IVDS producing the requisite number of incapacitating episodes, which were also considered, but not met for the prescribed time periods.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

The higher 60 percent rating for the low back disability is granted even for the initial period at issue prior to February 14, 2012 (so not just as of that date), subject to the statutes and regulations governing the payment of retroactive VA compensation. 

A rating higher than 60 percent for this service-connected low back disability, however, is denied, so including prior to February 14, 2012 and from February 14, 2012 to September 29, 2014.

Also denied is a rating higher than 40 percent for this service-connected low back disability since September 29, 2014.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


